 4:18-cr-03008-JMG-CRZ Doc # 188 Filed: 08/31/21 Page 1 of 3 - Page ID # 866




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3008

vs.                                           MEMORANDUM AND ORDER

JAMES MICHAEL PAPAZIAN,

                   Defendant.

      This matter is before the Court on the defendant's objection (filing 183)
to the Magistrate Judge's findings and recommendation (filing 182) that the
defendant's motion to vacate under 28 U.S.C. § 2255 (filing 151) be denied. The
Court has conducted a de novo review of the motion pursuant to 28 U.S.C. §
636(b)(1). On its de novo review, the Court agrees with the Magistrate Judge's
findings and recommendation, and will adopt them.
      The Court's review is limited to the defendant's first claim—that he
received ineffective assistance of counsel when his counsel allegedly failed to
advise him of an offered plea agreement—because the Court has already
explained why his other claims are without merit. Filing 156. In his objection,
the defendant's argument has narrowed to whether he was informed of a
renewed 270-month binding plea agreement immediately prior to sentencing.
See filing 184 at 1-2. According to the defendant, the "threshold question" is,


      if counsel told the Defendant that they have abandoned the "fight"
      over the sentencing enhancements, and he was told about the
      renewed 270 month agreed sentence, why would the defendant not
      have agreed to accept the offer when the best he could hope for was
      a 292-month guideline sentence? It defies credulity to believe that
  4:18-cr-03008-JMG-CRZ Doc # 188 Filed: 08/31/21 Page 2 of 3 - Page ID # 867




      if he was advised of the offer at that time he would have rejected
      it.


Filing 184 at 4.
      To the contrary, the Court finds it entirely credible that the defendant
would, at that time, have made a bad decision: the record amply demonstrates
not only the defendant's persistent refusal of what would have been a favorable
plea agreement, but his general propensity for making bad decisions. The
record also demonstrates, quite conclusively, the defendant's own complete
lack of credibility. And the Court finds no reason to believe that with full
knowledge    of    the   circumstances,   defense   counsel    would    not      have
communicated an extremely favorable plea offer to the defendant, as he clearly
testified he had done.
      Like the Magistrate Judge, the Court finds defense counsel's testimony
more credible: that defense counsel communicated the plea offer to the
defendant, but the defendant unwisely rejected it. Accordingly, the Court finds
that the defendant has not proven his remaining claim for postconviction relief.
      A movant cannot appeal an adverse ruling on his § 2255 motion unless
he is granted a certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App.
P. 22(b)(1). A certificate of appealability cannot be granted unless the movant
"has made a substantial showing of the denial of a constitutional right." §
2253(c)(2). To make such a showing, the movant must demonstrate that
reasonable jurists would find the Court's assessment of the constitutional
claims debatable or wrong. Tennard v. Dretke, 542 U.S. 274, 282 (2004); see
also Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012). With respect to the
defendant's first claim, the disposition of which rests on assessing the
credibility of the witnesses, a certification of appealability is appropriate.



                                       -2-
4:18-cr-03008-JMG-CRZ Doc # 188 Filed: 08/31/21 Page 3 of 3 - Page ID # 868




    IT IS ORDERED:


    1.    The defendant's objection (filing 183) is overruled.


    2.    The Magistrate Judge's findings and recommendation (filing
          182) are adopted.


    3.    The defendant's motion to vacate under 28 U.S.C. § 2255
          (filing 151) is denied.


    4.    The Court will issue a certificate of appealability in this
          matter as to the defendant's first claim: that he received
          ineffective assistance of counsel when his counsel allegedly
          failed to advise him of an offered plea agreement.


    5.    A separate judgment will be entered.


    Dated this 31st day of August, 2021.


                                          BY THE COURT:


                                          John M. Gerrard
                                          United States District Judge




                                    -3-
